 Case: 1:16-cr-00107 Document #: 133 Filed: 10/07/19 Page 1 of 1 PageID #:417

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                        Case No.: 1:16−cr−00107
                                                          Honorable Andrea R. Wood
Gabriel Rosas
                                          Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, October 7, 2019:


        MINUTE entry before the Honorable Andrea R. Wood s to Gabriel Rosas: Oral
Ruling hearing held. Pursuant to the discussion held in open court and for the reasons
stated on the record, Defendant's motion for production of confidential informant file
[117] is granted in part. The Government shall produce the confidential informant file
discussed on the record, with the confidential informant's identity redacted, by
10/15/2019. As stated on the record, the previously set pretrial schedule [127] is extended
as follows. The parties' expert disclosures, if any, shall be made by 10/21/2019. The
Government shall deliver copies of its witness and exhibit lists to Defendant by
10/21/2019. The parties' joint pretrial statement and motions in limine shall be filed by
10/28/2019; responses to motions in limine shall be filed by 11/12/2019. Final pretrial
conference set for 11/18/2019 and jury trial set for 12/2/2019 remains firm. Status hearing
set for 10/25/2019 at 9:00 AM. Defendant ordered to appear on 10/25/2019, 11/18/2019,
and 12/2/2019 and be transported by U.S. Marshals Service. Mailed notice (ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
